internal_revenue_service number release date index number ---------------------------- ------------------------------------ ----------------------- ------------------------------ ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------- id ---------------- ---------------- telephone number --------------------- refer reply to cc ita b07 plr-133743-18 date date legend parent ----------------------------------------------------- ----------------------- sec_1 sec_2 sec_3 sec_4 sec_5 s6 s7 s8 s9 s10 date1 date2 date3 date4 --------------------------------------------- ------------------------------------------- -------------------------------------------------- ------------------------------- --------------------------------------- ------------------------------------------------------- ----------------------------------------- --------------------------------- ------------------------------- --------------------------------------------- ---------------------- --------------------------- ------------------- ------------------------ plr-133743-18 dear ----------------- this letter_ruling responds to a letter dated date and supplemental correspondence submitted by parent on behalf of its subsidiaries sec_1 through s10 collectively the subsidiaries parent is requesting an extension of time pursuant to sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to file the originals and the signed duplicate copies of two forms application_for change in accounting_method on behalf of the subsidiaries parent should have filed the originals and copies of these originals pursuant to section a i of revproc_2015_13 2015_5_irb_419 for the taxable_year beginning date1 and ended date2 facts parent represents the facts are as follows parent is the common parent of a consolidated_group that includes the subsidiaries parent files a consolidated federal_income_tax return on a calendar_year basis parent’s overall_method_of_accounting is the accrual_method beginning for the taxable_year beginning date1 and ended date2 the subsidiaries wanted to change their methods_of_accounting for depreciation for leasehold improvements data center facilities equipment computer equipment communication equipment leased equipment capitalized leased property and furniture and fixtures for purposes of determining the earnings_and_profits of a foreign_corporation from using u s generally_accepted_accounting_principles gaap to determining the depreciation under sec_168 of the internal_revenue_code additionally beginning for the taxable_year beginning date1 and ended date2 sec_1 through s8 wanted to change their method of determining amortization for developed and acquired computer_software for purposes of determining the earnings_and_profits of a foreign_corporation from amortizing the deduction over months pursuant to gaap to depreciating the software using the straight-line method over months beginning with the month the software was placed_in_service pursuant to revproc_2000_50 2000_2_cb_601 and sec_167 parent believes that these changes in methods_of_accounting could be implemented under the automatic change procedures of revproc_2015_13 thus in accord with the automatic change procedures of revproc_2015_13 parent should have completed the required originals of the forms reflecting the desired accounting_method changes and attached these originals to parent’s timely filed consolidated federal_income_tax return for the taxable_year beginning date1 and ended date2 further in accord with the automatic change procedures of revproc_2015_13 a copy of the originals of the forms each with an original signature or a plr-133743-18 photocopy of the original signature should have been timely filed with the appropriate office of the internal_revenue_service irs lastly parent’s consolidated federal_income_tax return for the taxable_year beginning date1 and ended date2 should have reflected these accounting_method changes made by the subsidiaries parent’s consolidated federal_income_tax return for the taxable_year beginning date1 and ended date2 was due on date3 without extensions parent was unable to file its consolidated federal_income_tax return by date3 so it intended to request an extension of time to file its consolidated federal_income_tax return to date4 parent prepared all of the relevant information necessary to correctly and timely file parent’s federal application_for extension for the taxable_year beginning date1 and ended date2 on date3 parent timely paid the tax it owed on extension for its federal_income_tax returns for the taxable_year beginning date1 and ended date2 however due to an extraordinary series of events parent inadvertently failed to timely e-file form_7004 application_for automatic_extension of time to file certain business income_tax information and other returns for the taxable_year beginning date1 and ended date2 to extend the due_date for its federal tax_return several months after date3 parent discovered that parent’s form_7004 had not been filed as a result of parent’s failure to timely file form_7004 for the taxable_year beginning date1 and ended date2 the original forms were not attached to a timely filed federal_income_tax return for that taxable_year and the signed duplicate copies of parents’ forms were not timely filed with the appropriate irs office as required by section a i of revproc_2015_13 parent filed the signed duplicate copies of the two forms at issue with the ogden utah office of the irs on date4 parent filed its consolidated federal_income_tax return for the taxable_year beginning date1 and ended date2 on date4 parent attached to this filed return the originals of the two forms at issue the filed return also fully reflects the accounting_method changes made by the subsidiaries including the necessary adjustments under sec_481 ruling requested parent requests an extension of time pursuant to sec_301_9100-1 and sec_301 to file the original forms and the signed duplicate copies of the originals of the forms described above for the subsidiaries for the taxable_year beginning date1 and ended date2 law and analysis plr-133743-18 revproc_2015_13 as clarified and modified by revproc_2015_33 and as modified by revproc_2017_59 and by section dollar_figure of revproc_2016_1 provides the automatic change procedures and the non-automatic change procedures by which a taxpayer may obtain consent to change its methods_of_accounting pursuant to section of revproc_2015_13 a taxpayer that complies with all the applicable provisions of revproc_2015_13 and implements the change in method_of_accounting on its federal_income_tax return for the requested year_of_change to which the original form_3115 is attached pursuant to section dollar_figure of revproc_2015_13 has obtained the consent of the commissioner of internal revenue to change its method_of_accounting under sec_446 and the regulations thereunder section a i of revproc_2015_13 provides that a taxpayer changing a method_of_accounting under the automatic change procedures of revproc_2015_13 must complete and file a form_3115 in duplicate the original must be attached to the taxpayer’s timely filed including any extensions original federal_income_tax return for the year_of_change and a signed copy of the original form_3115 must be filed with the appropriate office of the irs no earlier than the first day of the requested year_of_change and no later than when the original form_3115 is filed with the federal_income_tax return for the requested year_of_change sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make certain regulatory elections sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government sec_301_9100-3 imposes special rules for accounting_method regulatory elections this section provides in relevant part that the interests of the government are deemed to be prejudiced except in unusual and compelling circumstances when the accounting_method regulatory election for which relief is requested is subject_to the procedure described in sec_1_446-1 or the relief requires an adjustment under sec_481 or would require an adjustment under sec_481 if the taxpayer changed to the accounting_method for which relief is requested in a taxable_year subsequent to the taxable_year the election should have been made plr-133743-18 conclusion based solely on the facts and representations submitted we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly parent is granted an extension of time to file the two originals of the forms changing the subsidiaries’ methods_of_accounting beginning for the taxable_year beginning date1 and ended date2 and file the signed duplicate copies of these original forms with the appropriate office of the irs in this regard we will consider the filing of the two original forms with parent’s consolidated federal_income_tax return for the taxable_year beginning date1 and ended date2 that was filed on date4 to be timely made we also will consider the filing of the signed duplicate copies of the original forms with the irs office in ogden utah on date4 to be timely made except as expressly set forth above we express no opinion concerning the tax consequences of the facts described above under any other provision of the code or regulations specifically no opinion is expressed or implied concerning whether the accounting_method changes the subsidiaries have made are eligible to be made under the automatic change procedures of revproc_2015_13 or the subsidiaries otherwise meet the requirements of revproc_2015_13 to make the accounting_method changes using the automatic change procedures of revproc_2015_13 lastly we emphasize that this letter_ruling does not grant any extension of time for the filing of parent’s form_7004 or its consolidated federal_income_tax return for the taxable_year beginning date1 and ended date2 the ruling contained in this letter_ruling is based upon facts and representations submitted by parent with an accompanying penalty of perjury statement executed by the appropriate party while this office has not verified any of the material submitted in support of this request for an extension of time to file the required forms all material is subject_to verification on examination this letter_ruling is directed only to parent who requested it sec_6110 provides that it may not be used or cited as precedent plr-133743-18 in accordance with the power_of_attorney we are sending copies of this letter_ruling to parent’s authorized representatives sincerely charles j magee charles j magee senior counsel branch office of the associate chief_counsel income_tax accounting enclosures copy of this letter copy for sec_6110 purposes
